Hutcheson, Justice.
The original petition in this cause contained a schedule showing the property, its value, and the assessment placed thereon; whereas the petition for intervention contained no such allegation. The petition for intervention does not allege that petitioners ever demanded a hearing on their assessments, and they did not attend any such hearing. The petition for intervention was not sufficient to place petitioners in the same position with the original petitioners, and the intervention was improperly allowed. The court erred in overruling the demurrer to the petition for intervention. All subsequent proceedings were nugatory. The judgment as a whole must be set aside.

Judgment reversed.


All the Justices concur, except Atldnson, J., disqualified, and Russell, O. J., absent.

' E. W. Maynard and J. E. Hall Jr., for plaintiff in error.
Waller T. Johnson and Parle & Slrozier, contra.